Case 1:20-cv-00484-JGK-DCF Document 89 Filed 12/22/20 Page 1 of 4


                                                              Haddon, Morgan and Foreman, P.C
                                                                           Laura A. Menninger


                                                                             150 East 10th Avenue
                                                                         Denver, Colorado 80203
                                                                PH   303.831.7364 FX 303.832.2628
                                                                                www.hmflaw.com
                                                                        lmenninger@hmflaw.com


   December 22, 2020

   VIA ECF

   Hon. John Koeltl
   United States District Court
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl St.
   New York, NY 10007-1312

          Re:     Response to Letter of Plaintiff dated December 21
                  20-cv-484 (JGK-DCF), Jane Doe v. Darren K. Indyke, et al.

   Dear Judge Koeltl:

           On behalf of defendant Ghislaine Maxwell, I write in response to plaintiff’s
   “Letter Motion to Dismiss Pursuant to FRCP 41(a)(2)” dated December 21, 2020,
   wherein counsel makes a number of factually and legally inaccurate statements.

           Plaintiff previously wrote the Court on December 15, 2020, asking for a pre-
   motion conference regarding her intent to file a Motion to Dismiss pursuant to Rule
   41(a)(2). This Court then issued an endorsement on December 17, 2020, advising
   that the parties need not have such a conference if they “submit a stipulation” of
   dismissal. In the absence of such a stipulation, the Court set a conference for January
   12, 2021 at 3:30 p.m. See Doc. # 85.

           Without waiting for that conference and without negotiating with all parties a
   stipulation of dismissal, plaintiff now moves prior to the pre-motion conference to
   dismiss the case. She does not explain why she should be relieved of the rules requiring
   a pre-motion conference, nor her apparent disregard of the conference scheduled in
   January. Rather, she files her “Letter Motion to Dismiss” by levying baseless and false
   attacks on Ms. Maxwell and her counsel. As explained below, the parties have yet to
   complete conferring on the terms of a stipulated dismissal and therefore any ruling on
   the Letter Motion to Dismiss is premature.

           Plaintiff asserts that “Ms. Maxwell has found one excuse after another not to
   stipulate to the enclosed dismissal executed by the other parties.” This is not true.
   Plaintiff’s counsel first advised the defendants on December 11, 2020, that his client
   had accepted the offer from the Epstein program. Undersigned counsel inquired
Case 1:20-cv-00484-JGK-DCF Document 89 Filed 12/22/20 Page 2 of 4

   Hon. John Koeltl
   December 22, 2020
   Page 2


   repeatedly of plaintiff whether she would be willing to provide a copy of her signed
   and executed release of Ms. Maxwell in exchange for a stipulation to dismiss.
   Plaintiff never agreed to provide such a release. Plaintiff instead filed her “Letter
   Motion to Dismiss” without mentioning the disputed condition. It is plaintiff’s refusal
   to answer whether she will provide a complete unredacted version of her signed
   release that has caused the delay in the parties’ ability to reach agreement on the
   terms of a stipulated dismissal. Plaintiff’s counsel offered an alternative – a redacted
   copy of the signed release – but undersigned counsel advised that she could not
   accept that counteroffer without conferring with her client. Ms. Maxwell is in custody
   and not able to communicate at will with her counsel. Instead of waiting for that
   discussion, plaintiff’s counsel filed the Letter. He has not explained why he could not
   wait a day or two for counsel to confer with her client and to then continue the
   negotiations regarding a stipulated dismissal. Plaintiff, after all, waited (according
   to her false allegations) twenty-three years to bring this lawsuit but cannot wait
   2-3 days for counsel to confer with her incarcerated client.

          If the Court is inclined to rule on the Letter Motion prior to any pre-motion
   conference or completion of the parties’ conferral, Ms. Maxwell believes under Rule
   41(a)(2) that the following “terms” are “proper” and should be included in the dismissal
   order:

          a) Plaintiff provide a complete, unredacted version of her signed and executed
             release that purports to cover any and all claims against Ms. Maxwell so
             that she cannot bring a duplicative litigation in any forum;

          b) The language included in plaintiff’s proposed dismissal concerning Ms.
             Maxwell’s rights with respect to her ongoing litigation against the Estate
             for indemnification be included in the Court’s Order.

          c) Plaintiff pay the attorneys’ fees and costs incurred by Ms. Maxwell in
             litigating this action;

           First, Ms. Maxwell requests her counsel be provided a copy of plaintiff’s
   signed and executed release. In the event plaintiff attempts to sue her again in any
   forum at some unknown time in the future, Ms. Maxwell needs a signed and executed
   release so that she has a legally enforceable document to seek dismissal of any such
   claim. Plaintiff’s counsel’s representations in correspondence that she is releasing
   Ms. Maxwell are insufficient. Ms. Maxwell has had no role in negotiating the terms
   of the Epstein Victims’ Compensation Program. She is neither a signatory to any of
   its terms nor contractually bound by them. Whatever plaintiff was assured by the
   Program in terms of confidentiality apparently did not take into account the needs of
   third-party beneficiaries of her agreement to release “any employees of the Estate,
   Mr. Epstein, or any entities owned or controlled by the Estate.” Counsel is unaware
Case 1:20-cv-00484-JGK-DCF Document 89 Filed 12/22/20 Page 3 of 4

   Hon. John Koeltl
   December 22, 2020
   Page 3


   of any legal support for refusing to provide a copy of a release to the released party;
   plaintiff’s pre-motion letter cites none.

           Second, Ms. Maxwell also seeks to ensure that the dismissal is without
   prejudice to her ability to seek indemnification from Darren K. Indyke and Richard
   D. Kahn, the executors of the Estate of Jeffrey E. Epstein (the “Estate”) for fees and
   costs incurred in defending against this action. Her request for indemnification is
   presently subject to pending litigation in the Superior Court of the Virgin Islands
   District of St. Thomas & St. John, Case Number ST-20-CV-155 (the
   “Indemnification Litigation”). In her proposed stipulation of dismissal under Rule
   41(a)(2), plaintiff included the following language: “this action shall be dismissed
   with prejudice, with each party to bear its own attorneys’ fees and costs.” The broad
   language contained in plaintiff’s proposed stipulation could arguably act to waive Ms.
   Maxwell’s ability to recover fees and costs incurred during litigation of this case in
   the Indemnification Litigation. Ms. Maxwell requests that the court include a term of
   dismissal that expressly preserves Ms. Maxwell’s rights to seek fees and costs in the
   Indemnification Litigation against the Estate.

            Third, the grounds for an award of attorneys’ fees and costs are numerous.
   First, plaintiff improperly brought this baseless civil suit against Ms. Maxwell,
   making claims that are decades old without a shred of documentary or corroborative
   support. Ms. Maxwell absolutely denies plaintiff’s claims against her; they are false.

            Further, in addition to having to file an Answer, Ms. Maxwell was forced to
   litigate plaintiff’s failure to provide appropriate Rule 26 disclosures to support her
   claims or to provide verified discovery responses. See Doc. #s 54, 60, 66. Although
   Ms. Maxwell, while incarcerated, managed to provide written discovery responses and
   initial disclosures, plaintiff, presumably not in custody, apparently was never able to
   quantify her damages nor to verify her interrogatory responses nor justify her failures
   to do so. Ms. Maxwell also was forced to litigate her request to stay the proceedings.
   Plaintiff refused to agree, even while she stated her intent to pursue the Epstein claims
   program. Only after the government intervened in this case to protect against Ms.
   Maxwell getting any discovery herein, did Judge Freeman grant a complete stay of the
   proceedings.

           Plaintiff falsely claims that Ms. Maxwell “push[ed] Plaintiff into the Program.”
   This also is not true. The grounds for Ms. Maxwell’s Motion to Stay depended largely
   on the fact that she is currently under indictment based on the same allegations as were
   made by plaintiff in this case. Under Second Circuit precedent, a stay of civil
   proceedings is appropriate during the pendency of a related indicted criminal case. See
   Doc. # 69; see also Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d
   Cir. 2012). Nor did Ms. Maxwell dictate the terms of the Program or its required
   release: Ms. Maxwell and her counsel had no role whatsoever in crafting the Epstein
   program.
Case 1:20-cv-00484-JGK-DCF Document 89 Filed 12/22/20 Page 4 of 4

   Hon. John Koeltl
   December 22, 2020
   Page 4


           F.R.C.P. 41(a)(2) provides “an action may be dismissed at the plaintiff’s
   request only by court order, on terms that the court considers proper.” (emphasis
   supplied). Terms and conditions are generally imposed by the district court under
   Rule 41(a)(2) to protect the defendant from prejudice. 9 Wright & Miller, Federal
   Practice and Procedure, § 2366 (3d ed.2008). “Courts have imposed a variety
   of terms and conditions, including the imposition of costs or attorneys’ fees or
   requirements that the plaintiff produce documents or agree to allow discovery to be
   used in any subsequent action.” In re Wellbutrin XL Antitrust Litigation, 268 F.R.D.
   539, 543-44 (E.D. Pa. 2010) (emphasis supplied) (citing 9 Wright & Miller, Federal
   Practice and Procedure, § 2366).

          For the foregoing reasons, Ms. Maxwell requests first that the parties be
   provided an opportunity to finish conferral on the terms of a potential stipulated
   motion to dismiss. Barring that request, Ms. Maxwell asks that the Court enter an
   Order dismissing the case on the three terms outlined above.

   Respectfully Submitted,




   Laura A. Menninger

   CC: Counsel of Record via ECF
